Case: 0:14-cr-00020-DLB-EBA Doc #: 791 Filed: 08/03/20 Page: 1 of 13 - Page ID#:
                                    9826



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                  AT ASHLAND

CRIMINAL ACTION NO. 14-20-DLB-EBA

UNITED STATES OF AMERICA                                                     PLAINTIFF


v.                     MEMORANDUM OPINION AND ORDER


JOHN W. MADDUX, JR. and CHRISTINA CARMAN                                  DEFENDANTS

                             **   **   **   **        **   **   **   **

       This matter is before the Court upon the United States’ Renewed Motions for

Forfeiture Money Judgment [Doc. # 778 and 779]. Defendants have responded to the

motions. For the reasons set forth herein, the Court finds that a forfeiture money

judgment, in the amounts sought by the United States, is appropriate.

                                                 I.

       John W. Maddux. Jr., along with his wife, Christina Carman, and others, concocted

and perpetuated a scheme to purchase untaxed cigarettes from domestic and

international suppliers and resell the cigarettes, without tax, to customers within the

Unites States, via phone and/or mail order. See generally, Indictment, Doc. # 1.

       Maddux, Carman and nine others were indicted for various offenses relating to

their criminal enterprise.    Maddux ultimately plead guilty to multiple conspiracies to

commit wire and mail fraud in violation of 18 U.S.C. § 1349, multiple conspiracies to

commit money laundering in violation of 18 U.S.C. § 1956, violations of the Prevent All

Cigarette Trafficking (“PACT”) ACT , 18 U.S.C. § 371 and making false statements in


                                                 1
Case: 0:14-cr-00020-DLB-EBA Doc #: 791 Filed: 08/03/20 Page: 2 of 13 - Page ID#:
                                    9827



violation of 18 U.S.C. § 1001. Carman was convicted by a jury of one count of conspiracy

to commit wire and mail fraud in violation of 18 U.S.C. § 1349.

      The United States seeks a forfeiture money judgment against both Defendants -

$45,000,000.00 from Maddux, $17,467.257.06 from Carman – the sums representing the

gross proceeds of the offenses for which Maddux plead guilty and for which Carman was

convicted. Defendants oppose the motions, asserting that a forfeiture money judgment,

at this time, runs afoul the procedure set forth in Fed.R.Crim.Proc. 32.2 and is, thus,

tantamount to an additional punishment after the fact. In the alternative, Defendants

argue that the amount sought is excessive. They contend that it is the net proceeds of

their offenses, rather than the gross proceeds, that are subject to forfeiture. Finally,

Defendants maintain that the amounts sought constitute an excessive fine in violation of

the United States Constitution.

                                             II.

      The Court will not recount the full procedural history of this criminal action; it is set

forth fully in the record. The events relevant to the United States’ motion begin with the

Indictment, which contained an allegation of forfeiture. Included in the allegation, the

United States stated it was entitled to a money judgment “[a]n amount representing the

approximate gross proceeds, up to at least $45,000,000.00, derived from the

conspiracies, schemes to defraud and money laundering[.]” [Doc. # 1 at ¶70.]

      The matter was set for a jury trial to begin on September 8, 2015. [Doc. # 55]. The

trial was continued, upon joint motion of the parties, to January 11, 2016. [Doc. # 91]. It

is here that Maddux and Carman’s procedural paths diverge.




                                              2
Case: 0:14-cr-00020-DLB-EBA Doc #: 791 Filed: 08/03/20 Page: 3 of 13 - Page ID#:
                                    9828



                                             A.

       Maddux was severed from the trial [Doc. # 305] and, four months later, entered a

plea of guilty to several counts of the Indictment, as set forth supra, and was sentenced

to serve 120 months imprisonment, followed by three years of supervised release. [Doc.

# 356]. Prior to sentencing, the United Sates filed a motion for forfeiture money judgment.

[Doc. # 476].

       During the sentencing hearing for Maddux and Carman, the undersigned stated

that the Court would amend the Judgment upon resolution of the issue of a money

judgment. [Transcript of August 30, 2016 Sentencing Hearing, Doc. # 623 at pp.11-12].

Before a ruling as to the money judgment was entered, Maddux appealed his sentence.

[Doc. # 542]. By Order entered on February 26, 2019, the United States Court of Appeals

for the Sixth Circuit affirmed Maddux’s sentence. [Doc. # 741]. Thereafter, the United

States filed the instant motion, renewing its motion for forfeiture money judgment.

                                             B.

       On January 27, 2016, a jury returned a verdict of guilty against Carman on Counts

1 and 2 of the Indictment. [Doc. # 345]. The next day, during a hearing pertaining to

forfeiture, the parties agreed to submit the issue of a money judgment to the Court, rather

than the jury. [Doc. # 349]. The undersigned directed the parties to file briefs on the issue

of money forfeiture. Id. Briefs were timely filed. Meanwhile, upon Carman’s Motion for

Acquittal, she was acquitted of Count 2. [Doc. # 427].

       On August 30, 2016, Carman was sentenced to 60 months imprisonment, followed

by three years of supervised release. During the sentencing hearing, as set forth supra,

the undersigned stated that the Court would amend the Judgment upon resolution of the



                                             3
Case: 0:14-cr-00020-DLB-EBA Doc #: 791 Filed: 08/03/20 Page: 4 of 13 - Page ID#:
                                    9829



issue of a money judgment. [Transcript of August 30, 2016 Sentencing Hearing, Doc. #

623 at pp.11-12]. Carman filed a Notice of Appeal on September 6, 2016. [Doc. # 543].

       While the appeal was pending, the Court entered an opinion sustaining in part and

overruling in part the United States’ motion for money forfeiture, ordering a judgment

against Carman in the amount of $17,467,257.06. [Doc. # 664]. Carman filed a second

Notice of Appeal, pertaining to the money judgment.

       On February 26, 2019, the Sixth Circuit affirmed Carman’s sentence. [Doc. # 741].

However, it vacated the forfeiture money judgment against Carman. In doing so, the

Court did not discuss the merits of the money judgment, but, rather, stated that Carman’s

appeal of her sentence divested this Court of jurisdiction to enter a money judgment. The

case was remanded to this Court for further proceedings. Thereafter, the United States

filed the instant motion, renewing its motion for forfeiture money judgment.

                                              III.

                                              A.

       Defendants contend that any forfeiture money judgment is improper because the

United States failed to follow the directives of Rule 32.2 in seeking the same. Specifically,

Maddux and Carman maintain that the government's failure to comply with the rules

governing the entry of a forfeiture order at the time of sentencing precludes the entry of

such an order now, some four years later.

       Rule 32.2 establishes a detailed timeline for the imposition of a sentence of

criminal forfeiture. Once the government provides notice in the indictment of its intent to

seek forfeiture pursuant to Rule 32.2(a), the Court must determine what property is

forfeitable “[a]s soon as practical after a verdict,” id. 32.2(b)(1)(A), and “promptly” enter a



                                               4
Case: 0:14-cr-00020-DLB-EBA Doc #: 791 Filed: 08/03/20 Page: 5 of 13 - Page ID#:
                                    9830



preliminary order of forfeiture for that property, id. 32.2(b)(2)(A). Specifically, “[u]nless

doing so is impractical, the court must enter the preliminary order sufficiently in advance

of sentencing to allow the parties to suggest revisions or modifications before the order

becomes final as to the defendant [at sentencing] under Rule 32.2(b)(4).” Id.

32.2(b)(2)(B). At sentencing, “[t]he court must include the forfeiture when orally

announcing the sentence or must otherwise ensure that the defendant knows of the

forfeiture,” and “must also include the forfeiture order, directly or by reference, in the

judgment.” Id. 32.2(b)(4)(B).

       Here, the forfeiture allegation in the Indictment provided the initial notice of

forfeiture. However, no preliminary order of forfeiture was entered in advance of

sentencing; nor was a final forfeiture money judgment entered after sentencing. The issue

of a forfeiture money judgment remained an apparition in the labyrinthine procedural

history of this case.

       Yet, that a preliminary order of forfeiture was not entered before sentencing does

not “deprive the district court of authority to enter a final order of forfeiture.” United States

v. Schwartz, 503 F. App'x 443, 447 (6th Cir. 2012). The deadlines in Rule 32.2 are “time-

related directives,” which are “ ‘legally enforceable but do [] not deprive a judge or other

public official of the power to take the action to which the deadline applies if the deadline

is missed.’ ” United States v. Martin, 662 F.3d 301, 308 (4th Cir. 2011) (quoting Dolan v.

United States, 560 U.S. 605 (2010)); see also Schwartz, 503 F. App'x at 447; United

States v. Farias, 836 F.3d 1315 (11th Cir. 2016); United States v. Davies, 601 F. App'x

97, 100 (3d Cir. 2015); United States v. Williams, 720 F.3d 674, 702 (8th Cir. 2013);

United States v. McIntosh, 2017 WL 3396429, at *9 (S.D.N.Y. Aug. 8, 2017) ( noting that



                                               5
Case: 0:14-cr-00020-DLB-EBA Doc #: 791 Filed: 08/03/20 Page: 6 of 13 - Page ID#:
                                    9831



“every circuit to address the forfeiture issue head-on since Dolan has concluded that the

deadlines in Rule 32.2 fall in the forgiving category of ‘time-related directives.’ ”).

       Therefore, it is not enough merely to show that the Rule 32.2 directives were not

followed; Carman and Maddux must also “establish that [they] [were] denied adequate

procedural due process”--that is, “notice and opportunity to be heard.” Schwartz, 503 F.

App'x at 448.

       Here, the fact that the United States intended to seek a forfeiture money judgment

was clear to Carman and Maddux from the beginning and throughout the course of the

case against them. An allegation of forfeiture was in their Indictments. At the conclusion

of Carman’s jury trial, counsel and the Court specifically discussed the forfeiture money

judgment. It was decided the issue would be submitted to the Court, not the jury. To that

end, the Court established a briefing schedule. Both Defendants fully briefed the issue,

although neither sought a hearing. Indeed, in their submissions to the Court, Defendants

argued the amount of a forfeiture money judgment, rather than the imposition of the same.

       At sentencing, the matter was discussed, again, as the Court told counsel that it

intended to rule upon the money judgment after sentencing.

       Finally, the United States Court of Appeals specifically discussed the forfeiture

money judgment in affirming Carma’s sentence. It noted that the order entered by the

undersigned was improper because this Court had no jurisdiction to do so while Carman’s

appeal was pending. In “remanding the case for further proceedings,” it would be appear

the Sixth Circuit contemplated resolution of the issue of a forfeiture money judgment.

       Maddux and Carman’s claim that a forfeiture money judgment is an “additional”

and heretofore unknown punishment stretches the bounds of credibility in the face of a



                                               6
Case: 0:14-cr-00020-DLB-EBA Doc #: 791 Filed: 08/03/20 Page: 7 of 13 - Page ID#:
                                    9832



record replete with discussions, briefs and the like on the issue of a forfeiture money

judgment. Contrary to Defendants’ assertion, this is not a “do-over” for the United States.

While the niceties of Rule 32.2 were not observed, both Defendants had ample notice of

the United States’ intention to seek a forfeiture money judgment and were not deprived

of the opportunity to be heard in that regard.

                                               B.

        The amount sought by the United States is appropriate. The United States seeks

a forfeiture money judgment of $45,000,000.00 from Maddux and $17,467,257.06 from

Carman. These figures represent the gross proceeds of their criminal activity. In support

of their calculation, the United States cites 18 U.S.C. § 981(a)(2)(A):

In cases involving illegal goods, illegal services, unlawful activities, and telemarketing
and health care fraud schemes, the term “proceeds” means property of any kind obtained
directly or indirectly, as the result of the commission of the offense giving rise to forfeiture,
and any property traceable thereto, and is not limited to the net gain or profit realized
from the offense.

Id .(emphasis added).

       Defendants assert that it is the profits realized from the cigarette scheme that

represent forfeitable sums. In doing so, they rely upon 18 U.S.C. § 981(a)(2)(B), which

provides:

In cases involving lawful goods or lawful services that are sold or provided in an illegal
manner, the term “proceeds” means the amount of money acquired through the illegal
transactions resulting in the forfeiture, less the direct costs incurred in providing the goods
or services. The claimant shall have the burden of proof with respect to the issue of direct
costs. The direct costs shall not include any part of the overhead expenses of the entity
providing the goods or services, or any part of the income taxes paid by the entity.

Id. (emphasis added).




                                               7
Case: 0:14-cr-00020-DLB-EBA Doc #: 791 Filed: 08/03/20 Page: 8 of 13 - Page ID#:
                                    9833



       Whether the “gross” proceeds or the “net” proceeds are subject to forfeiture turns

upon whether the contraband cigarettes which form the basis of Defendants’ offenses are

considered “illegal goods” or “lawful goods sold in an illegal manner.”

       The Court addressed this issue in its previous order on forfeiture and found that

the cigarettes were possessed by the Defendants without payment of taxes and are, thus,

illegal per se. United States v. Maddux, et al, 229 F.Supp.3d 591 (E.D. Ky. 2017) vacated

and remanded United States v. Carman, 933 F.3d 614 (6th Cir. 2019). This Court relied

upon the Fourth Circuit’s opinion in United States v. Hasan, 718 F.3d 338 (4th Cir. 2013),

a factually similar case in which the court which analyzed the applications of the

competing statutes in painstaking detail. The Hasan Court noted that other courts had

reached the same conclusion. For example, the Eleventh Circuit found that where the

defendant was charged with a violation of the CCTA, a forfeiture based on the wholesale

value of cigarettes was accurate. United States v. Noorani, 188 Fed. App’x. 833 (11th Cir.

2006); see also United States v.Funds from First Reg’l Bank Acct. No. XXXXX1859, 639

F.Supp.2d 1203 (W.D. Wash. 2009); United States v. Patel, 949 F.Supp.2d 642 (W.D.

Va. Jan. 11, 2013); United States v. Diallo, No. 09-CR-858, 2011 WL 135005 (S.D.N.Y.

Jan. 13, 2011). In First Regional Bank, the district court reasoned that the case involved

“illegal goods” because unregistered cigarettes were unlawful under state law. 639

F.Supp.2d at 1216. Similarly, in Patel, the court found that because the possession and

trafficking of contraband cigarettes is inherently illegal, the cigarettes involved are “illegal

goods.” 949 F.Supp.2d at 653. More recently, in United States v. Tran, the district court

for the Western District of Virginia concurred with Hasan, holding “because the




                                               8
Case: 0:14-cr-00020-DLB-EBA Doc #: 791 Filed: 08/03/20 Page: 9 of 13 - Page ID#:
                                    9834



contraband cigarettes are ‘illegal goods’, the Government is entitled to the gross proceeds

of the offense.” 2013 WL 113220233 at *3.

       Defendants have submitted nothing to the Court which renders this legal analysis

void. Indeed, their arguments in this regard are identical to those presented in the first

instance. Defendants were dealing in unstamped, or untaxed, cigarettes. It is inherently

unlawful under state and federal laws to possess cigarettes bearing no evidence of the

payment of applicable taxes. Therefore, the cigarettes involved in this case are “illegal

goods,” and the gross proceeds therefrom are subject to forfeiture.

                                             C.

       Finally, Defendants argue the amount sought by the United States is tantamount

to an excessive fine, in violation of the United States Constitution.

       “A forfeiture order is considered unconstitutional ‘if it is grossly disproportional to

the gravity of a defendant’s offense.’” United States v. Bajakajiam, 524 U.S. 321, 334

(1998). The oft-cited facts of Bajakajiam bear repeating: Bajakajiam, his wife, and his two

daughters were waiting at Los Angeles International Airport to board a flight to Italy; their

final destination was Cyprus. Using dogs trained to detect currency by its smell, customs

inspectors discovered $230,000 in cash in the Bajakajiam' checked baggage. Id. at 325.

A customs inspector approached respondent and his wife and told them that they were

required to report all money in excess of $10,000 in their possession or in their baggage.

Id. Bajakajiam said that he had $8,000 and that his wife had another $7,000, but that the

family had no additional currency to declare. Id. A search of their carry-on bags, purse,

and wallet, however, revealed more cash; in all, customs inspectors found $357,144. Id.

The currency was seized, and Bajakajiam was taken into custody. Id.



                                              9
Case: 0:14-cr-00020-DLB-EBA Doc #: 791 Filed: 08/03/20 Page: 10 of 13 - Page ID#:
                                     9835



       A federal grand jury indicted Bajakajiam on three counts. Id. at 325. Count One

charged him with failing to report, as required by 31 U.S.C. § 5316(a)(1)(A), that he was

transporting more than $10,000 outside the United States, and with doing so “willfully,” in

violation of § 5322(a). Count Two charged him with making a false material statement to

the United States Customs Service, in violation of 18 U.S.C. § 1001. Count Three sought

forfeiture of the $357,144 pursuant to 18 U.S.C. § 982(a)(1). Id. at 326. He plead guilty

to the failure to report in Count One; the Government agreed to dismiss the false

statement charge in Count Two; and a bench trial was held on the forfeiture in Count

Three. After the bench trial, the district court found that the entire $357,144 was subject

to forfeiture because it was “involved in” the offense. Id.

       The question before the Supreme Court in Bajakajiam was whether the full

forfeiture under section 982(a)(1) of the amount of money the defendant was carrying

was constitutional under the Excessive Fines Clause of the Eight Amendment. Id. at 337.

The Court found that the forfeiture was punishment, subject to the Excessive Fines

Clause, because it was “imposed at the culmination of a criminal proceeding and require

[d] conviction of an underlying felony,” and that it was not based on the judiciary's in rem

jurisdiction over the currency itself, but rather as a result of the defendant's criminal

conviction. Id.

       The Court explained that to qualify as an excessive fine under the Clause, the

amount of the forfeiture had to be “grossly disproportionate” to the gravity of the criminal

offense. Id. The Court stated that the defendant was merely guilty of a reporting offense,

as it was permissible to transfer the money so long as it was reported and there was no

connection to other illegal activities. It also looked to the Federal Sentencing Guidelines



                                             10
Case: 0:14-cr-00020-DLB-EBA Doc #: 791 Filed: 08/03/20 Page: 11 of 13 - Page ID#:
                                     9836



for guidance in determining the culpability associated with a violation of the reporting

statute, and found it relevant that the maximum authorized fine was $5000, with a

maximum sentence of six months. Id. These considerations “confirm [ed] a minimal level

of culpability.” Id. at 337–38. Similarly, the defendant did not cause significant harm, as

there was no fraud committed on the United States, and no loss caused to the public

fiscally. Id. at 339. For these reasons, the Court agreed with the lower courts that full

forfeiture would have been grossly disproportionate to the gravity of the offense. Id. at

339–340.

       Maddux and Carman are a different story. Their offenses were not simple,

“reporting offenses” with “minimal culpability.” Theirs was a complex, far reaching,

prolonged scheme, in which they were not low-level players, but king and queen. They

defrauded federal, state and local governments. The maximum fine for their crimes range

from $250,000 to $500,000 per offense. 18 U.S.C. § 3571(b) and (d). Indeed, “[i]f any

person derives pecuniary gain from the offense, or if the offense results in pecuniary loss

to a person other than the defendant, the defendant may be fined not more than the

greater of twice the gross gain or twice the gross loss.” 18 U.S.C. § 3571(d); see United

States v. Gibson, 409 F.3d 325, 342 (6th Cir. 2005). As set forth by the United States in

their reply brief in support of their motion, following the statutory calculation, the maximum

fine for Carman’s offense could be as much as $70 million which is twice the gross

proceeds or $46 million which is twice the loss this Court attributed to Carman at

sentencing. The statutory maximum fine for Maddux’s offenses could have been as much

$90 million which is twice the gross proceeds or $96 million which is twice the loss this

Court attributed to Maddux at sentencing. These amounts are much greater than what



                                             11
Case: 0:14-cr-00020-DLB-EBA Doc #: 791 Filed: 08/03/20 Page: 12 of 13 - Page ID#:
                                     9837



the United States seeks. Moreover, this Court already reduced by half the gross proceeds

of the fraudulent scheme in determining the amount for forfeiture of Carman’s criminal

proceeds, and the United States has limited its renewed motion for money judgment

against Carman to that amount.

       Finally, as the United States points out, other courts have held that forfeiture of

criminal proceeds can never be disproportionate and excessive under the Eighth

Amendment. See United States v. Sanjar, 853 F.3d 190, 214 (5th Cir. 2017) (“Forfeiture

orders tied to the proceeds of a crime generally are not considered a fine subject to the

Eighth Amendment.”), cert. denied, 138 S. Ct. 250, 138 S. Ct. 273 (2017), superseded on

other grounds, 876 F.3d 725 (5th Cir. 2017); United States v. Funds on Dep. at Bank One

Chicago Acct. x8312, 393 F. App’x 391, 392 (7th Cir. 2010) (“[F]orfeiting the proceeds of

crime never violates the Eighth Amendment.”). At best, it is unclear whether the proceeds

of a criminal enterprise can be disproportionate to the offense. See United States v.

Jamal, 599 F.3d 347, 354-355 (4th Cir. 2010)(Even if forfeiture of criminal proceeds may

be excessive under the Eighth Amendment, forfeiture of the proceeds of a crime will not

be grossly disproportional to the offense “in most cases.”).

       Given the nature and breadth of their offenses, the Court finds that forfeiture

money judgment sought by the United States is not excessive.

                                            IV.

       For the reasons set forth in this Opinion, IT IS HEREBY ORDERED that United

States’ Renewed Motions for Forfeiture Money Judgment [Doc. # 778 and 779] be

SUSTAINED.




                                            12
Case: 0:14-cr-00020-DLB-EBA Doc #: 791 Filed: 08/03/20 Page: 13 of 13 - Page ID#:
                                     9838



      This 3rd day of August, 2020.




                                       13
